Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on June 22, 2022, the following has occurred: claim(s) 1, 4, 9, 12, 17, 20, 25, and 28 have been amended. Now, claim(s) 1-30 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites acquiring measurements of one or more physiological parameters of a user, determining rates of change for a user's physiological parameters, identifying thresholds based on location of the user’s mobile device, determining if the rates of change meet a threshold, and identify, based on if the rates of change meet the threshold and the location of the user's mobile device and user profile, a possible user condition, and providing a message based on the determined user condition. Claim 2 recites determining if the user condition is an emergency and providing a notification. Claim 3 further defines the physiological parameters. Claim 4 further recites determining if the rates of change relate to conditions related to the device location, and if the determining rate of change does not relate to the conditions related to the device location, determine a potential user condition based on the rates of change and the user profile, and associate the potential user conditions with the venue. Claim 5 further defines the user conditions. Claim 6 further defines the thresholds. Claims 7-8 recite a user requesting information to receive a response and store the responses.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting “one or more biometric sensors” and “mobile device” to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions. For example, but for the “one or more biometric sensors” language, the “generating” functions in the context of this claim encompasses acquiring measurements of a user’s physiological parameter. Similarly, but for the "mobile device" language, each of the "determining" functions in the context of this claim encompasses a user determining a user's physiological parameters and determining appropriate thresholds. Similarly, but for the "mobile device" language, the "identifying" function in the context of this claim encompasses identifying a possible user condition based on rates of change, location of the user's device and a user profile. Finally, but for the "mobile device" language, the "providing" function in the context of this claim encompasses providing a message based on the user condition. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example the claims recite “one or more biometric sensors” that is used for the “generating” function and "mobile device" that is used for the "determining", "identifying", and "providing" functions. The written description discloses that the recited computer components encompass generic computer components including “The wearable device 170 or mobile device 100 may have one or more sensors, such as a photoplethysmography (PPG), electrocardiography (ECG), peripheral capillary oxygen saturation (SpO2), blood pressure and/or pulse transit time sensor, body temperature sensor, ultrasonic sensor/acoustic sensor, pressure sensor, heart rate sensor, respiration rate sensor, electrodermal activity (EDA), inertial motion unit sensors (TMU), photoacoustic sensors, blood alcohol, pressure cuff, moisture sensor, chemical sensors, gas sensors, conductivity sensor, microphone(s), speaker(s), etc.” in Paragraph [0026] and "a particular implementation, mobile device 100, which may also be referred to as a UE (or user equipment), may transmit radio signals to, and receive radio signals from, a wireless communication network. In one example, mobile device 100 may communicate with a cellular communication network by transmitting wireless signals to, or receiving wireless signals from a cellular transceiver 110 which may comprise a wireless base transceiver subsystem (BTS), a Node B or an evolved NodeB (eNodeB) over wireless communication link 123." (See Paragraph [0020]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
Claims 9-16 and 24, 17-23, and 25-30 recite functions that mirror the functions outlined above in claims 1-8, but in device and computer-readable medium form. These limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas as explained above with respect to claim 1 but for the recitation of generic computer components. Claims 9-16 and 24 recite "device", "one or more sensors", "one or more memory", and "one or more processors" to perform the functions that are mirrored from claim 1. Claims 25-30 recite "non-transitory computer-readable medium", "device", "processor-executable program code", and "one or more processors" to perform the functions that are mirrored from claim 1.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general­ purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (U.S. Patent Pre-Grant Publication No. 2019/0090800) in view of Tran et al. (U.S. Patent Pre-Grant Publication No. 2018/0001184).
As per independent claim 1, Bosworth discloses a method of providing health assistance information from a mobile device (See Paragraph [0226]: The components of the system may be integrated into a wearable device.), the method comprising: generating, by one or more biometric sensors, signals comprising measurements of one or more physiological parameters of a user (See Paragraph [0146]: The health controller may determine that the pilot is incapacitated using the vital sensors coupled to the pilot, and identifying a health parameter of the pilot deviates from a predetermined value or range of acceptable values, which the Examiner is interpreting the identification of a health parameter of the pilot deviating from a predetermined value to encompass the claimed portion.); determining, by processing the signals at the mobile device, one or more rates of change for the one or more physiological parameters of the user (See Paragraph [0146]: A health controller can determine when a health parameter deviates from a predetermined value or range of acceptable values, which the Examiner is interpreting the health parameters to encompass the physiological parameters and the deviation as the rates of change as the health controller can wirelessly communicate with the vital sensors (See Paragraph [0138]) as the health controller is able to process the signals of the health parameters to identify a departure from the range of acceptable values.); identifying one or more thresholds, the identifying including: identifying at least one threshold based on the venue associated with the location of the mobile device (See Paragraph [0146]: The health controller may determine that the pilot is incapacitated using the vital sensors coupled to the pilot, and identifying a health parameter of the pilot deviates from a predetermined value or range of acceptable values, which the Examiner is interpreting the identification of a health parameter of the pilot deviating from a predetermined value inside of the plane to encompass the claimed portion.); determining, at the mobile device, whether the one or more rates of change meets one or more thresholds (See Paragraph [0146]: A health controller can determine when a health parameter deviates from a predetermined value or range of acceptable values, which the Examiner is interpreting the predetermined value or range of acceptable values to encompass thresholds.); in response to the determination that the one or more rates of change meets one or more thresholds, identifying, at the mobile device, one or more potential user conditions based on the one or more rates of change, the location of the mobile device and user profile (See Paragraphs [0202]-[0203]: The user's health condition can be determined, measured, and analyzed based on multiple factors, such as health statistics, historical data, and pre-existing health conditions, which the Examiner is interpreting the determination of a user health condition based on multiple factors to encompass a potent identifying one or more potential user conditions based on the one or more rates of change, a location of the mobile device and user profile.); and providing one or more messages based on the one or more potential user conditions (See Paragraphs [0221]-[0222]: A process is described to notify the user that their condition is determined to be other than normal, a message is sent to the user, which the Examiner is interpreting to encompass the claimed portion.).
While Bosworth discloses the method as described above, Bosworth may not explicitly teach identifying one or more thresholds, the identifying including: identifying a venue associated with a location of the mobile device.
Tran teaches a method for identifying one or more thresholds, the identifying including: identifying a venue associated with a location of the mobile device (See Paragraph [0518]: The system can group patients based on the venue location, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Bosworth to include identifying one or more thresholds, the identifying including: identifying a venue associated with a location of the mobile device as taught by Tran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bosworth with Tran with the motivation of improving avoidance of drug side effects (See Summary of Tran in Paragraph [0005]).
Claims 9, 17, and 25 mirror Claim 1 only within differing statutory categories, and is rejected for the same reasons as Claim 1. The addition of "one or more sensors" within claim 9 is encompassed by Bosworth's teaching in Paragraph [0135]: "The health controller is operatively coupled with a memory device and a plurality of vital sensors".
As per claim 2, Bosworth/Tran discloses the method of claim 1 as described above. Bosworth further teaches determining whether there is an emergency based on the identified one or more potential user conditions (See Paragraph [0064]: A determination can be made as whether to take further action based on monitoring and/or identifying the health of a user, and can generate a warning and can carry out an emergency procedure, which the Examiner is interpreting to encompass the claimed portion.); in response to the determination that there is an emergency, providing a notification of the emergency based on the identified one or more potential user conditions (See Paragraph [0064]: A determination can be made as whether to take further action based on monitoring and/or identifying the health of a user, and can generate a warning and can carry out an emergency procedure, which the Examiner is interpreting to encompass the claimed portion.).
Claims 10, 18, and 26 mirror Claim 2 only within differing statutory categories, and is rejected for the same reasons as Claim 2.
As per claim 3, Bosworth/Tran discloses the method of claim 1 as described above. Bosworth further teaches wherein the one or more physiological parameters comprises blood pressure, heart rate, glucose, respiratory rate, peripheral capillary oxygen saturation, pulse transit time, stroke volume, cardiac output, muscle contraction, heart rhythm, body temperature, skin temperature, triglycerides, skin conductivity, or any combination thereof (See Paragraph [0107]: The one or more physiological states may include cardiac parameters such as heart rhythm and heart rate.).
Claims 11, 19, and 27 mirror Claim 3 only within differing statutory categories, and is rejected for the same reasons as Claim 3.
As per claim 4, Bosworth/Tran discloses the method of claim 1 as described above. Bosworth further teaches wherein the identifying one or more potential user conditions based on the one or more rates of change, the location of the mobile device and the user profile comprises: determining whether the one or more rates of change correspond to one or more conditions related to the venue (See Paragraph [0215]: The health traits and expected behavior can be compared to measured behaviors to identify a pilot's level of fatigue in an airplane, which the Examiner is interpreting the plane to encompass the venue.); and in response to the determination that the one or more rates of change do not correspond to one or more conditions related to the venue, determining one or more potential user conditions based on the one or more rates of change and the user profile (See Paragraph [0236]: The system can compare the obtained monitored data to a medical history of the pilot to identify any abnormality that is not in line with the trends shown in the history, which the Examiner is interpreting the abnormalities that are not in line with trends in a plane to encompass the claimed portion.).
Bosworth discloses the method as described above, Bosworth may not explicitly teach identifying one or more potential user conditions based on the one or more rates of change, the location of the mobile device and the user profile comprises: associating the one or more potential user conditions with the venue.
Tran teaches a method wherein the identifying one or more potential user conditions based on the one or more rates of change, the location of the mobile device and the user profile comprises: associating the one or more potential user conditions with the venue (See Paragraph [0518]: The process is able to group population of patients with certain venues.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Bosworth to include associating the one or more potential user conditions with the venue as taught by Tran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bosworth with Tran with the motivation of improving avoidance of drug side effects (See Summary of Tran in Paragraph [0005]).
Claims 12, 20, and 28 mirror Claim 4 only within differing statutory categories, and is rejected for the same reasons as Claim 4.
As per claim 5, Bosworth/Tran discloses the method of claim 1 as described above. Bosworth further teaches wherein the one or more potential user conditions comprise diabetic reaction, choking, allergic reaction, asthma attack, hypertension, hypoglycemia, atrial fibrillation, tachycardia, a medication controlled medical condition, or any combination thereof (See Paragraph [0227]: The types of sensors can monitor patient's vitals that can include, heart rate, blood pressure, respiration, vital signs, heart rate variability and temperatures, which the Examiner is interpreting to encompass as the sensors are utilized for monitoring for hypertension, hypoglycemia, atrial fibrillation and tachycardia.).
Claims 13, 21, and 29 mirror Claim 5 only within differing statutory categories, and is rejected for the same reasons as Claim 5.
As per claim 6, Bosworth/Tran discloses the method of claim 1 as described above. Bosworth further teaches wherein the one or more thresholds are based on a user-specific baseline, historical patterns of the one or more physiological parameters or any combination thereof (See Paragraph [0220]: Data storage system contains schema to define relationships between symptoms, historical data, trends, and/or diagnosis of the patient's condition, which the Examiner is interpreting the historical data when utilized with the predetermined values to encompass the thresholds are based on historical patterns.).
Claims 14, 22, and 30 mirror Claim 6 only within differing statutory categories, and is rejected for the same reasons as Claim 6.
As per claim 7, Bosworth/Tran discloses the method of claim 1 as described above. Bosworth further teaches wherein the providing one or more messages based on the identified one or more potential user conditions comprises: requesting information based on the identified one or more potential user conditions (See Paragraph [0236]: A request for a response to confirm the diagnosis can be sent to the user.); receiving one or more responses to the information request (See Paragraph [0214]: Behavior analysis can be used to identify mental inability such as measuring movement pattern, response time, and type of response, which the Examiner is interpreting the response time to encompass a user responding to a request.); in response to the one or more responses indicating a user condition other than the one or more potential user conditions, storing the one or more responses and the one or more rates of change (See Paragraph [0215]: A process is described to store measurements associated with traits corresponding to the user's normal behavior may be stored in the data storage, which the Examiner is interpreting to encompass the claimed portion.).
Claims 15 and 23 mirror Claim 7 only within differing statutory categories, and is rejected for the same reasons as Claim 7.
As per claim 8, Bosworth/Tran discloses the method of claims 1 and 7 as described above. Bosworth further teaches wherein the one or more responses comprises a user consumed one or more beverages, consumed one or more foods, administered one or more medications, time of consumption, or any combination thereof (See Paragraph [0232]: A user can have their chemicals analyzed by a sweat sensor to identify if the user has possible food poisoning, which the Examiner is interpreting to encompass the claimed portion as the user is asked to confirm the diagnosis as described above.).
Claims 16 and 24 mirror Claim 8 only within differing statutory categories, and is rejected for the same reasons as Claim 8.
Response to Arguments
In the Remarks filed on June 22, 2022, the Applicant argues that the newly amended and/or added claims overcome the Claim Objections, Claim Interpretation, 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Claim Objections, Claim Interpretation, and 35 U.S.C. 102 rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) "generating, by one or more biometric sensors, signals comprising measurements of one or more physiological parameters of a user" and "determining, by processing the signals at the mobile device, one or more rates of change for the one or more physiological parameters of the user", Applicant respectfully submits that these are not operations that could practically be performed manually by a human, and that independent claim 1 is not directed to an abstract idea; and (2) Tran and Tran combined with Bosworth do not disclose "identifying one or more thresholds, the identifying including: identifying a venue associated with a location of the mobile device; and identifying at least one threshold based on the venue associated with the location of the mobile device".
In response to argument (1), the Examiner does not acknowledge that the newly amended claimed portions do not overcome the 35 U.S.C. 101 rejection(s). The step of "generating, by one or more biometric sensors, signals comprising measurements of one or more physiological parameters of a user" can be practically performed by a human as the step as described above encompasses a human identifying the measurement values. Further, the step of "determining, by processing the signals at the mobile device, one or more rates of change for the one or more physiological parameters of the user" can be reasonably accomplished by a human utilizing generic computer components as the processing of signals at the mobile device and determining one or more rates of change can be accomplished by a human receiving information and making a judgement based on the received information. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge that the newly amended claimed portions do not overcome the 35 U.S.C. 103 rejection(s). Tran and Tran combined with Bosworth do disclose "identifying one or more thresholds, the identifying including: identifying a venue associated with a location of the mobile device; and identifying at least one threshold based on the venue associated with the location of the mobile device". Bosworth discloses in Paragraph [0146] that the health controller may determine that the pilot is incapacitated using the vital sensors coupled to the pilot, and identifying a health parameter of the pilot deviates from a predetermined value or range of acceptable values to encompass "identifying one or more thresholds, the identifying including: identifying at least one threshold based on the venue associated with the location of the mobile device". Further, the combination of Bosworth and Tran discloses in Tran in Paragraph [0518] that the system can group patients based on the venue location to encompass "identifying one or more thresholds, the identifying including: identifying a venue associated with a location of the mobile device". The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radrich et al. (U.S. Patent Pre-Grant Publication No. 2021/0287803), describes a physiological parameter monitoring system that is able to receive data streams from a plurality of sensors and can be compared to pre-defined thresholds, Kuhn et al. (U.S. Patent Publication No. 11,154,249), describes determining health status that includes using an implantable medical device and an optical sensor to determine current physiological parameters, and Zhou ("Mobile personal health care system for patients with diabetes"),d escribes a personal diabetes monitoring system which integrates wearable sensors to facilitate the management of chronic disease.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626     


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626